On Application for Costs and Attorney Fees.
This matter is before the court on the application of the relator, Plain Dealer Publishing Company, for attorney fees and costs pursuant to R.C. 149.43, in the total amount of $71,896.64.
Of the requested amounts the following portions are denied: $14,818.75 in attorney fees incurred after August 3, 1995 which are unsupported by any detail; *1219$4,378.75 for fee application preparation; and $7,329.09 and $2,478.80, respectively, for litigation and deposition expenses as not being within the ambit of R.C. 149.43(C) and not within the definition of “costs.” Relator is entitled to a refund of the $100 security deposit and $40 docket fee as costs, since they are specifically taxable as costs. S.Ct.Prac.R. XV(1) and (2).
Therefore, relator is allowed its attorney fees in the amount of $42,891.25 and a refund of costs in the amount of $140. Relator’s motion to amend its application for fees is denied as being moot.
Moyer, C.J., Resnick, F.E. Sweeney and Cook, JJ., concur.
Douglas, J., concurs in part and dissents in part.
Pfeifer, J., dissents.
Stratton, J., not participating.